DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that the width of the depression is equal to or greater than the diameter.  However, there is no point of reference in the specification to determine which width is intended to be measured.  The specification does indicate that the diameter of the cylindrical surface of the depression is greater than or equal to the diameter of the guiding surface (¶24, ¶25).  For purpose of examination, the depression being greater than or equal to the cylindrical surface in a measurement of diameter or a lateral measurement in width or depth is considered to meet the claim limitation.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4693261-A (hereinafter Okumoto).
Regarding claim 1, Okumoto discloses a cutting apparatus for cigarette making machines for vertically cutting a horizontally moving cigarette rod into cigarettes (Col. 1, lns 6-8).  Okumoto discloses a supporting element for a tobacco industry machine designed to support a continuous rod (Fig. 6, Pipe portions 60 and 62), moving axially during cutting by a rotationally mounted knife (Fig. 6, cutting edges 32), whereas the supporting element comprises an at least partially cylindrical supporting surface (Fig. 6, first and second guide members 52 and 54) for the continuous rod, having a longitudinal axis, moreover the supporting element has a front surface (Fig. 6, substantially flat portion 54a) constituting a cutting surface, characterized in that the front surface has a depression (Fig. 6, slightly curved portion 52a).  
Regarding claim 2, Okumoto discloses the supporting element of claim 1 as discussed above.  Okumoto further discloses the depressed surface is parallel to the front surface.  (See annotated Fig. 6)
Regarding claim 3, Okumoto discloses the supporting element of claim 1 as discussed above.  Okumoto further discloses that the depressed surface is situated at an angle to the front surface (See annotated Fig. 6).

    PNG
    media_image1.png
    737
    370
    media_image1.png
    Greyscale

Regarding claim 4, Okumoto discloses the supporting element of claim 1 as discussed above.  Okumoto further discloses that the width of the depression is equal to or greater than the diameter of the cylindrical supporting surface (Fig. 6, slightly curved portion 52a is greater than diameter of through hole 56).    “The continuous cigarette rod fed in this manner is passed through the first pipe portion 60, the through hole 56 of the first guide member 52, the gap  (Col. 4, lns. 49-55).  
Regarding claim 6, Okumoto discloses the supporting element of claim 1 as discussed above.  Okumoto further discloses that the front surface is perpendicular to the longitudinal axis of the supporting surface (See annotated Fig. 6).  
Regarding claim 7, Okumoto discloses the supporting element of claim 1 as discussed above.  Okumoto further discloses a machine for manufacturing of rods in the tobacco industry ( Fig. 1 outline of a cigarette making machine) provided with a feeding unit (Fig. 1, supply unit 2) arranged to feed a filling material, a unit arranged to feed a wrapping material (Fig. 1, wrapper web 10), a continuous rod forming unit (Fig. 1, adjusting unit 12), and a cutting unit (Fig. 1, cutting apparatus 20) provided with a rotating cutting head (Fig. 2, rotating head 30), characterized in that the cutting unit is provided with a supporting element according to claim 1, situated so that the axis of the depression is directed convergently with the direction of movement of the knife mounted on the rotating head (See annotated Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okumoto as applied to claim 1 above, and further in view of US Patent App. 20040118418-A1 (hereinafter Hancock).
Regarding claim 5, Okumoto discloses the supporting element of claim 1 as discussed above.  Okumoto does not explicitly disclose that the outer part of the front surface is conical.  
Hancock teaches an automated cigarette making apparatus (Abstract).  The guiding portions of the garniture have an entrance cone.  The cone assists in maintaining the paper web away from the figure rail assembly.  The cone also urges the edges away from the finger rails to prevent undesired contact (¶17).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okumoto to provide that the outer part of the front surface is conical as taught in Hancock.  A person of ordinary skill in the art would obviously use a conical guide to direct the flow of the continuous rod.  Doing so would urge the rod along the desired path and prevent undesired contact with the machinery.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 9677652 (hereinafter Van Aert).  Van Aert teaches a ledger mechanism for rod making machines.  The continuous rod passes through the tubes 12 and is cut in the slot between (Col. 2, lns 64-67.  The tubes are conical at the ends (Fig. 3).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747